                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PACIFIC GULF SHIPPING CO.,                        §
                                                  §
        Plaintiff,                                §
                                                  §
vs.                                               §                           C.A. No. 4:19-cv-727
                                                  §
ADAMASTOS SHIPPING & TRADING                      §                                      Admiralty
S.A., et al.,                                     §
                                                  §
        Defendants.                               §


               JOINT MOTION FOR LEAVE OF COURT TO DEPOSIT FUNDS
                   AND REQUEST FOR EXPEDITED CONSIDERATION

             Plaintiff PACIFIC GULF SHIPPING CO. ("Pacific") and Specially Appearing

Defendant FEARLESS SHIPPING & TRADING S.A. ("Fearless Shipping"), hereby jointly

move this Court for an Order approving substitute security. As grounds for this motion, the

Parties state the following:

        1.       Fearless Shipping wishes to provide substitute security to stand in place of the

M/V FEARLESS, which was attached pursuant to the Order Authorizing Process of Maritime

Attachment and Garnishment (Dkt. #5) issued in this matter.

       2.        Specifically, the Parties have agreed to substitute security in the form of funds to

be deposited in the Court's Registry in the amount of USD $5,060,00.00 (the "Funds"), which

the parties agree may be substitute res in lieu of the continued attachment of M/V FEARLESS

pursuant to Rule E(5)(a). See Betty K Agencies, Ltd v. M/V MONADA, 432 F.3d 1333, 1341

(11th Cir. 2005) (noting the substitute security "becomes substitute for the property.") (internal

citations omitted). The Parties further have agreed that upon the posting of the Funds in the

Court's registry, Pacific, and any other person or entity claiming by or through Pacific, will not
attach, seize, and/or arrest the M/V FEARLESS in connection with the claims at issue herein,

whether in this action or in any other action currently pending and/or which may be initiated in

the future.

         3.       Consequently,    the   Parties   respectfully   request   the   Court's   expeditious

consideration of this motion and approval of the accompanying Order so that the Vessel may be

released from attachment and continue her voyage as soon as possible.

         4.       As the Parties have stipulated and agreed to substitute security in accordance with

the provisions of Supplemental Rule E(5)(a), it is respectfully requested that the Court approve the

security provided in lieu of continued attachment of the Vessel.

         5.       The parties respectfully further request that the Court order the Clerk to accept the

Funds and deposit the Funds into the Registry of the Court, where the Funds are to be held

pending further order of this Court.

         6.       The Parties jointly make this motion, and each consents to and does not oppose

the motion. Upon posting of the Funds as substitute security with the Clerk of the Court, the

Parties jointly request that the Vessel be released from attachment.

         A proposed order, to which the parties have stipulated, is submitted herewith.

STIPULATED AND AGREED.

Dated August 8, 2019                                    BLANK ROME LLP

                                                        Isl Keith B. Letourneau
                                                        Keith B. Letourneau
                                                        Fed. I.D. No. 20041
                                                        State Bar No. 00795893
                                                        Jeremy A. Herschaft
                                                        Fed. I.D. No. 2450990
                                                    2

155486.06500/l 21633022v. l
                                                      State Bar No. 24091970
                                                      David G. Meyer
                                                      Fed. 1.D. No. 732583
                                                      State Bar No. 24052106
                                                      717 Texas Avenue, Suite 1400
                                                      Houston, TX 77002
                                                      Ph.: 713-228-6601
                                                      Fax: 713-228-6605
                                                      Email: kletourneau@blankrome.com
                                                      Email: jherschaft@blankrome.com
                                                      Email: dmeyer@blankrome.com
                                                      Attorneys for Fearless Shipping & Trading,
                                                      S.A.


                                                      CHALOS & CO, P.C.

                                                      ls/Briton P. Sparkman
                                                      George M. Chalos
                                                      Fed. 1.D. No. 623727
                                                      Briton P. Sparkman
                                                      Fed. I.D. No. 1148116
                                                      7210 Tickner Street
                                                      Houston, TX 77055
                                                      Email: gmchalos@chaloslaw.com
                                                      Email: bsparkman@chaloslaw.com
                                                      Telephone: 516.714.4300
                                                      Facsimile: 866-702-4577
                                                      Attorneys for Pacific Gulf Shipping Co.



                                 CERTIFICATE OF SERVICE

        I hereby certify that I caused the foregoing to be electronically filed with the clerk of the
court by using the CM/ECF system, which will send a notice of electronic filing to all CM/ECF
participants, this 8th day of August 2019.

                                              Isl Keith B. Letourneau
                                              Keith B. Letourneau




                                                 3

155486.06500/121633022v. I
